         Case 1:20-cv-04494-GHW Document 48 Filed 08/18/20 Page 1 of 1
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                              UNITED STATES DISTRICT COURT                  DOC #:
                             SOUTHERN DISTRICT OF NEW YORK                  DATE FILED: 8/18/2020
                                           )
  ADAM PERRY, on Behalf of Himself and All )
  Others Similarly Situated,               )
                                           ) Case No. 20-CV-04494(GHW)(SN)
                             Plaintiff,    )
                v.                         )
                                           )
  WELLS FARGO & COMPANY, CHARLES W. )
  SCHARF, TIMOTHY J. SLOAN, and JOHN R. )
  SHREWSBERRY,                             )
                             Defendants.   )
                                           )

 ORDER GRANTING REQUEST FOR WITHDRAWAL AS COUNSEL PURSUANT TO
                         LOCAL RULE 1.4

        Having considered the notice of Jess and Saran Roley (“the Roleys”) of withdrawal of their

Motion for appointment as Lead Plaintiff and approval of Lead Counsel, and the Motion for Kim

E. Miller to withdraw as counsel of record in the above-captioned Action, and for good cause

shown, the Motion for withdrawal of Kim E. Miller as counsel of record is GRANTED.

        IT IS HEREBY ORDERED that attorney Kim E. Miller and the law firm Kahn Swick &

Foti, LLC shall be removed from the official docket of this Action as well as the electronic case

filing (ECF) service list.

IT IS SO ORDERED.

DATED: August 18, 2020                       _____________________________________
New York, New York                           THE HONORABLE GREGORY H. WOODS
                                             UNITED STATES DISTRICT COURT JUDGE
